DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (US 2013/0224270) in view of Kim et al (US 6,045,800).
Robinson et al discloses an oral care composition comprising a basic amino acid at 5-12 wt%, such as arginine bicarbonate, an abrasive of natural and precipitated calcium carbonate at 20-50 wt% combined, and an effective amount of stannous fluoride at 0.3-2 wt%, flavorings at 0.01-5 wt%, surfactant from 0.3-3 wt%, zinc salts, and buffer systems (¶¶ 6-11,76 and 110). The composition may further include preservatives and alcohols (f 13). A preferred anionic surfactant is sodium lauryl sulfate (¶ 154). A useful flavoring agent is menthol as well as other flavorings (¶ 156). Sodium monofluorophosphate is a preferred source of fluoride (¶ 136). The composition is manufactured by mixing arginine to the abrasive, and then adding surfactants and flavorings (f 172). The composition is used to application to the oral cavity to protect teeth (¶¶ 173-174). Polyphosphates are disclosed as anti-calculus agents (¶ 63).
The prior discloses Working embodiment 2 which appear to read on the instant claims except for the addition of some components, such as zinc phosphate, stannous fluoride, and an organic acid buffer.
Kim teaches the use of citric acid as a buffer for dentifrice compositions (col 5 line 66 to col 6 line 9).
The prior art is not anticipatory insofar as this change of range must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Further, it would have been obvious to add citric acid as a buffer given the teaching of suitability for dentifrice compositions. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” - see fifth page of the decision).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,123,956. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to high water oral care compositions comprising zinc phosphate, stannous fluoride, arginine and organic acid buffers with different claim orders and overlapping ranges. It would have been obvious to one of ordinary skill in the art to vary the amounts based on the disclose function, i.e. providing oral care.
The claims are rejected over the following patents for the same reasons:
Claims 1-16 of U.S. Patent No.  10,179,098
Claims 1-14 of U.S. Patent No. 10,406,087
Claims 1-11 of U.S. Patent No. 10,646,426
Claims 1-10 of U.S. Patent No. 11,179,308
Claims 1-27 of U.S. Patent No. 10,123,956
Claims 1-28 of U.S. Patent No. 10,420,716
Claims 1-26 of U.S. Patent No. 10,639,258
Claims 1-15 of U.S. Patent No. 10,172,770
Claims 1-20 of U.S. Patent No. 10,195,128
Claims 1-20 of U.S. Patent No. 10,285,919
Claims 1-17 of U.S. Patent No. 10,278,906

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612